

Exhibit 10.2
SECOND AMENDMENT TO AGREEMENT OF LEASE


THIS SECOND AMENDMENT TO AGREEMENT OF LEASE (this “Amendment”) is made this 30th
day of September, 2012, and is effective as of September 30, 2012, by 9965
FEDERAL DRIVE, LLC, a Colorado limited liability company (the “Landlord”) and
THE SPECTRANETICS CORPORATION, a Delaware corporation (“Tenant”).


RECITALS:


WHEREAS, Landlord and Tenant entered into that Agreement of Lease dated December
29, 2006, as amended by that certain First Amendment to Agreement of Lease dated
January 9, 2012 (collectively, the “Lease”), by the terms of which Tenant leases
from Landlord and Landlord leases to Tenant that certain premises containing
79,903 square feet of rentable area (the “Premises”) located within the office
building located at 9965 Federal Drive, Colorado Springs, Colorado 80921 (the
“Building”), all as more particularly described in the Lease, for an initial
term which expires on September 30, 2017;


WHEREAS, Landlord and Tenant mutually desire to extend the term of the Lease and
to amend the same with respect to the Base Rent and certain other matters of the
Lease, all as more particularly set forth below; and


WHEREAS, all capitalized terms used in this Amendment which are not defined
herein shall have the meanings given to them in the Lease, unless the context
otherwise requires.


NOW, THEREFORE, in consideration of the above Recitals and the mutual covenants
and conditions contained herein, and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, Landlord and Tenant
agree as follows:
                
1.    Extension of Term. Landlord and Tenant agree that the Term of the Lease
shall be extended for one (1) additional period of six (6) years commencing on
October 1, 2017, and expiring September 30, 2023 (the “First Renewal Term”).
Tenant’s rental of the Premises during the First Renewal Term shall be on the
same terms, covenants and conditions set forth in the Lease, provided, however,
that Tenant shall pay as Base Rent during the First Renewal Term the amounts set
forth in Section 2 below.


2.    Base Rent. Commencing as of October 1, 2012 and continuing thereafter
throughout the remainder of the Term, including the First Renewal Term, Tenant
shall pay as Base Rent the amounts set forth below:


Period
Annual Base Rent
Monthly Installment of Annual Base Rent
10/1/12 – 2/28/13
$0.00
$0.00
3/1/13 – 2/28/14
$965,228.24
$80,435.69
3/1/14 – 2/28/15
$1,003,581.68
$83,631.81
3/1/15 – 2/29/16
$1,041,935.12
$86,827.93
3/1/16 – 2/28/17
$1,079,489.53
$89,957.46
3/1/17 – 2/28/18
$1,117,842.97
$93,153.58
3/1/18 – 2/28/19
$1,156,196.41
$96,349.70
3/1/19 – 2/29/20
$1,194,549.85
$99,545.82
3/1/20 – 2/28/21
$1,232,903.29
$102,741.94
3/1/21 – 2/28/22
$1,271,256.73
$105,938.06
3/1/22 – 2/28/23
$1,309,610.17
$109,134.18
3/1/23 – 9/30/23
$1,348,898.47*
$112,408.20



*Annualized based on a full year.


3.    Allowance. Tenant acknowledges that Landlord is not obligated to make any
improvements to the Premises. During the calendar year 2013, Tenant, at Tenant’s
request, shall have the right to make such improvements to the Premises as are
mutually agreed upon by the parties. Landlord

1



--------------------------------------------------------------------------------



hereby grants Tenant an allowance equal to Six Hundred Ninety Nine Thousand One
Hundred Fifty One and 25/100 Dollars ($699,151.25) (the “Allowance”) towards the
costs of such improvements. Tenant shall be responsible for preparing all
construction documents, subject to Landlord’s prior consent, which consent shall
not be unreasonably withheld, conditioned or delayed. Tenant’s improvements
shall be referred to as the “Tenant’s Work.” Tenant shall apply for and obtain
all required permits and deliver copies thereof to Landlord prior to commencing
Tenant’s Work. In such event, Landlord shall disburse the Allowance in
accordance with the following provisions:


3.1    Commencing as of January 1, 2013, the Allowance shall be disbursed to
Tenant on a progress payment basis. Proper draw requests submitted by the 20th
day of any calendar month shall be paid by the 15th day of the following
calendar month. Each of Landlord’s progress payments shall be limited to an
amount equal to the aggregate amounts theretofore paid by Tenant (as certified
by Tenant’s architect) to Tenant’s contractors, subcontractors, material
suppliers, and vendors, and which have not been subject to previous
disbursements from the Allowance. Tenant shall withhold from its general
contractor, and shall require its general contractor to withhold from each
subcontractor, a retainage equal to ten percent (10%) of each progress payment
made until the Tenant’s Work is fifty percent (50%) complete, and thereafter no
further incremental retainage shall be required if the work is being
satisfactorily prosecuted. Tenant shall, upon Landlord’s request, provide
adequate evidence of such retainage, and in the event that Tenant fails to
provide such evidence, then Landlord may withhold an amount equal to the
retainage described above. All requests for disbursement of the Allowance, if
any, shall be accompanied by (i) certificate signed by Tenant or Tenant’s
architect (a) that the sum then requested was paid by Tenant to contractors,
subcontractors, materialmen, engineers and other persons who have rendered
services or furnished materials in connection with work on the Tenant Work, (b)
a complete description of such services and materials and the amounts paid or to
be paid to each of such persons in respect thereof, and (c) that the work
described in the certificate has been completed substantially in accordance with
the approved plans and specifications and (ii) paid receipts or such other proof
of payment as Landlord shall reasonably require for all such work completed.


3.2    If any of the Allowance is not paid pursuant to subsection 3.1 above, it
shall be paid by Landlord to Tenant upon completion of the Tenant's Work, to
reimburse Tenant for amounts actually paid by Tenant in connection therewith to
Tenant's vendors, suppliers or contractors, provided that Landlord shall have
received (i) a certificate in accordance with the requirements of subsection 3.1
above, accompanied by lien waivers satisfactory to Landlord executed by any
contractors or subcontractors for whose labor or material Tenant has previously
been reimbursed pursuant to subsection 3.1 above, (ii) paid receipts or such
other proof of payment as Landlord shall reasonably require evidencing that
final payment has been made for all materials and labor furnished in connection
with the Tenant Work, and (iii) copy of a final unconditional certificate of
occupancy evidencing that Tenant may commence occupancy of the Premises for all
purposes set forth in this Lease if one is required for Tenant’s occupancy.


Any portion of the Allowance remaining as of December 31, 2013 shall be deemed
forfeited by Tenant and shall not be applied to future alterations or Rent due
under the Lease. Such improvements shall be subject to the provisions of Section
10 of the Lease.


4.    Tenant’s Loading Dock Work. Landlord hereby acknowledges that as part of
Tenant’s Work, Tenant may elect to add a third (3rd) loading dock to the
Building which would result in the addition of approximately 2,700 rentable
square feet to the Building and Premises (“Tenant’s Loading Dock Work”). Upon
completion of Tenant’s Loading Dock Work, Landlord and Tenant shall execute an
amendment to this Lease memorializing the new size of the Building and Premises
and the adjusted Base Rent due and payable for the remainder of the Term as a
result of the expansion. Landlord shall provide Tenant with a reasonable amount
of construction oversight services in connection with Tenant’s Loading Dock Work
for a construction oversight fee in the amount of three percent (3%) of the hard
and soft costs to complete the Tenant’s Loading Dock Work, which shall be paid
from the Allowance. Such construction oversight services shall include (i)
review and approval of Tenant’s construction drawings (ii) coordination of
Tenant’s access to the Building including the parking areas and rear entrances,
existing loading docks and (iii) coordination with the Base Building security
during construction, (iv) coordination of all noise related work in an occupied
Building (i.e., tie in to fire alarm and sprinkler systems, hammer-drilling,
core drilling during non-business hours), and (v) location of dumpster.



2



--------------------------------------------------------------------------------



5.    Right of Expansion. Section 53 of the Lease is hereby deleted in its
entirety and the provisions set forth below shall govern Tenant’s right to
expand the Building.


The parties acknowledge and agree that there exists capacity to build an
addition onto the Building (the “Building Addition”). At any time prior to
February 28, 2017, provided that (i) Tenant is not in default at the time of
exercising its rights under this Section 5, (ii) Tenant occupies the Premises
and is open for business in the entire Premises (and will not have reduced the
size of the Premises in any subsequent amendments or agreements after the date
of this Lease) (iii) Landlord shall have determined, in its reasonable business
judgment, that Tenant has sufficient financial net worth to fulfill its
obligations under this Lease for both the Premises and the Expansion Space (as
defined herein) and (iv) Landlord and Tenant have mutually determined, in their
reasonable discretion, that insufficient space is available in Landlord’s
portfolio in the Colorado Springs, Colorado market to satisfy Tenant’s expansion
needs, Tenant shall have the one-time right to construct a maximum of an
additional twenty-five thousand (25,000) rentable square feet (the “Expansion
Space”) to expand Tenant’s manufacturing operations. Tenant shall notify
Landlord in writing of its intent to exercise its rights under this Section 5
(“Tenant’s Request”).


5.1    Terms of Rental for Expansion Space within Building. If Tenant exercises
its option to expand, Tenant’s lease of the Expansion Space shall be subject to
the following terms and conditions:


(a)    the Base Rent for the Expansion Space for the first Lease Year shall be
equal to the same rental rate applicable to the Base Rent payable on the balance
of the Premises as described in Section 2 above, with similar annual increases
every March 1;


(b)    Tenant shall pay all Additional Rent and other charges under the Lease on
the Expansion Space consistent with Tenant’s payment of such costs on the
balance of the Premises;


(c)    Tenant, at its sole cost and expense, shall obtain all necessary permits
and approvals and build out the core and shell of the Building Addition pursuant
to plans and specifications mutually agreed upon by both Landlord and Tenant;


(d)    Tenant, at its sole cost and expense, shall obtain all necessary permits
and approvals and construct such tenant improvements in the Expansion Space as
are mutually agreed upon by both Landlord and Tenant (the “Expansion
Improvements”);


(e)    The term of the Lease for the Expansion Space shall be conterminous with
the Term of the Lease for the remainder of the Premises, as extended hereby; and


(f)     The commencement date for the Expansion Space shall be the earlier to
occur of (a) the date on which Tenant takes possession and occupancy of the
Expansion Space to conduct business or (b) the eighteen (18) months following
full execution of an amendment to this Lease pursuant to Section 5.2.


5.2    Entry into Lease Amendment. Within thirty (30) days after the date of
Tenant’s Request, Landlord and Tenant shall enter into a written amendment to
this Lease which adds the Expansion Space to the definition of the “Premises”
and addresses such other matters that are at variance with the terms and
conditions of this Lease.


6.    Ratification of Right of First Refusal to Purchase. Landlord and Tenant
hereby agree that Tenant’s right of first refusal to purchase the Building
pursuant to Section 57 of the Lease shall remain in full force and effect for
the remainder of the Term, as extended hereby; provided, however, that Section
57 shall be amended such that Tenant shall have thirty (30) business days to
submit Tenant’s Acceptance Notice in lieu of five (5) business days.


7.    Ratification of Renewal Options. Landlord and Tenant hereby agree that
Tenant’s right and option to extend the Term of the Lease for two (2) additional
periods of five (5) years each pursuant to Section 3.3 of the Lease shall remain
in full force and effect (amended to be the “Second Renewal Term” and “Third
Renewal Term” under the Lease).


8.    Broker. Tenant represents that Tenant has not dealt with any broker in
connection with this Amendment, except for UGL Services – Equis Operations (the
“Broker”), and Tenant warrants that

3



--------------------------------------------------------------------------------



no other broker negotiated this Amendment or is entitled to any commissions in
connection with this Amendment. Landlord shall pay the Broker a commission
pursuant to the terms of a separate written agreement between Broker and
Landlord. Tenant shall indemnify and hold Landlord harmless for any breach of
the foregoing representations.


9.    Ratification of Lease. Except to the extent modified by the terms of this
Amendment, all other terms, covenants and conditions of the Lease shall remain
the same and continue in full force and effect and this Amendment shall, by this
reference, constitute a part of the Lease.


[SIGNATURES ON FOLLOWING PAGE]



4



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Amendment under their
respective seals as of the day and year first-above written.


WITNESS/ATTEST:
 
LANDLORD:
9965 FEDERAL DRIVE, LLC
 
 
BY: /s/ Stephen E. Budorick (SEAL)
 
 
Stephen E. Budorick
 
 
Executive Vice President
 
 
 
 
 
 
WITNESS OR ATTEST:
 
TENANT:
THE SPECTRANETICS CORPORATION
 
 
BY: /s/ Guy Childs
 
 
Guy Childs, Chief Financial Officer
 
 
 







STATE OF MARYLAND, COUNTY OF Howard, to wit:


I HEREBY CERTIFY, that on this 2nd day of October, 2012, before me, the
subscriber, a Notary Public of the State of Maryland, personally appeared
Stephen E. Budorick, known to me or satisfactorily proven to be the Executive
Vice President of 9965 FEDERAL DRIVE, LLC, a Colorado limited liability company,
and acknowledged that he executed the foregoing instrument for the purposes
therein contained by signing the name of the company by himself as such
President.


WITNESS my hand and Notarial Seal.
 
 
 
 
 
 
 
/s/ Monique Y Jones
 
 
Notary Public
 
 
 
My Commission Expires: 11-21-12
 
 
 
 
 



STATE OF COLORADO COUNTY OF EL PASO to wit:


I HEREBY CERTIFY, that on this 27th day of September, 2012, before me, the
subscriber, a Notary Public of the State of Colorado, personally appeared Guy
Childs, known to me or satisfactorily proven to be the Chief Financial Officer
of THE SPECTRANETICS CORPORATION, a Delaware corporation, and acknowledged that
he/she executed the foregoing instrument for the purposes therein contained by
signing the name of the corporation by him/herself as such Chief Financial
Officer.


WITNESS my hand and Notarial Seal.
 
 
 
 
 
 
 
/s/ Diane Fichter
 
 
Notary Public
 
 
 
My Commission Expires: 6/19/14
 
 
 
 
 






5

